



COURT OF APPEAL FOR ONTARIO

CITATION: Browne v. Browne, 2019 ONCA 580

DATE: 20190708

DOCKET: C66654

Feldman, Hourigan and Brown JJ.A.

BETWEEN

Garry Browne

Appellant

and

Shawnna Browne

Respondent

Garry Browne, self-represented

Shawnna Browne, self-represented

Heard and released orally: July 5, 2019

On appeal from the
    order of Justice Sutherland of the Superior Court of Justice, sitting without a
    jury, dated February 7, 2019.

REASONS FOR DECISION

[1]

The parties are divorced. Pursuant to a final order dated March 9, 2017,
    the parties share custody of their two children with equal parenting time. The
    order also provided that the parties shall not remove the children from Ontario
    without written approval from the other party or a court order. The parties were
    not to unreasonably withhold their approval.

[2]

The respondent planned to take the children on a March break trip to
    Mexico to spend time with her parents, but the appellant did not approve. On
    January 22, 2019, the respondent brought a motion to permit her to take the
    children on the planned trip. The appellant opposed the motion.

[3]

The motion judge granted the respondents motion, finding it in the
    childrens best interests to have a vacation with their mother and
    grandparents. He also found the appellants position unreasonable and contrary
    to the terms of the order of March 9, 2017. The motion judge made an order
    dispensing with the appellants consent for the trip to Mexico, subject to
    terms imposing certain disclosure and timing obligations and requiring that any
    missed time with the appellant be made up.

[4]

The motion judge also made an order that the respondent, shall not
    remove the above named children from the country for a period greater than 14
    days without written consent of the Respondent [the appellant] or court order.
    This order represented a change in the status quo, as the respondent is now
    permitted to remove the children from Canada for up to 14 days without the
    appellants consent or a court order.

[5]

On appeal, the appellant submits that the motion judge was biased or
    unfair in his order, because he did not impose the same guidelines or
    restrictions on both parents, even though the parents share equal custody. He
    also complains that the motion judge gave the mother permission to travel with
    the children on his scheduled parenting time without his consent. The appellant
    requests that the motion judges order be modified to treat the parties
    equally, increase notice periods, and require that the parties not take a
    vacation on the other partys parenting time without obtaining consent. In the
    alternative, he seeks a return to the original order.

[6]

We decline to interfere with the order of the motion judge. The issue
    before him was the appellants refusal to consent to the respondents travel
    plans. The motion judge found that the appellant was acting unreasonably, a
    finding open to him on the record. In order to avoid this problem arising
    again, he made an order that would facilitate short trips that the respondent
    wished to take with the children in the future.

[7]

There was nothing unfair or biased in this order. The motion judge was
    trying to avoid costly and time-consuming motions every time the respondent
    wished to take the children out of the country. There was no evidence that the
    respondent had ever unreasonably withheld her consent to a trip that the
    appellant proposed to take with the children. Therefore, there was no reason
    for the motion judge to make a similar order regarding future trips the
    appellant takes with the children. The motion judge referred to access time
    in para. 5 of the order. The proper term is parenting time.

[8]

The appeal is dismissed. The appellant shall pay the respondent her
    costs of the appeal in the amount of $85.

K.
    Feldman J.A.

C.W.
    Hourigan J.A.

David
    Brown J.A.


